DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 02/14/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The elected species copolymer with oligoethyleneglycol monomethyl ether methacrylate as hydrophilic monomer and polydimethylsiloxane methacrylate as hydrophobic monomer is free of art. By the examiner’s choice, the examination movers to the next species copolymer of polylactide-co-dextran. Claims 1-4, 11-14, 17-19 and 23 read on the new species and are under examination; claims 5-10, 15-16 and 27 do not read on the new species and are withdrawn from consideration.
Claims 1-19, 21-23, 26-27 are pending, claims 1-4, 11-14, 17-19 and 23 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11-14, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Almarsson et al. (US20160243259) as evidenced by Tamarkin et al. (US20080031907).
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Almarsson et al.  teaches compositions and methods for the preparation, manufacture and therapeutic use of polynucleotides formulations containing amino acid (abstract). pharmaceutical composition comprising at least one amino acid and at least one polynucleotide encoding a polypeptide of interest, wherein the polynucleotide comprises at least one chemical modification, and in one embodiment, the composition is in the form of ophthalmic (claims 1 and 18). In one embodiment, the polypeptide is used for the treatment of inflammatory disease (page 137, [1081]).  In one embodiment, the therapeutic nanoparticles may have a hydrodynamic diameter of about 70 to about 130 nm such as, but not limited to, the therapeutic nanoparticles described in US Patent Publication No. US20130302432, the contents of which are herein incorporated by reference in its entirety. As a non-limiting example, the therapeutic nanoparticles
have about 0.2 to about 35 weight percent of a therapeutic agent and about 10 to about 99 weight percent of biocompatible polymer such as a diblock poly(lactic) acidpoly(
ethylene)glycol (page 64, [0515]).  In certain embodiment, the composition comprises polymer; In one embodiment, the block copolymers described herein may have a hydrophobic portion consisting of polylactide and a hydrophilic portion consisting of dextran such as, but not limited to, poly(D,L-lactide)-b-dextran as described in US Publication No. US20140005379, the contents of which are herein incorporated by reference in its entirety (64-65, [0521-0522, 0527]). ; In one embodiment, the composition is in the form of suspension (page 87, [0776]). In one embodiment, the composition comprises silicone oil (page 93, [0837]). In another embodiment, the composition is in the form of liquid and emulsion, and comprises 0.1% to 10% of active ingredient (page 110, [0884, 0886-0887]). The composition comprises dimethicone 350 dimethicone medical fluid 360 or their mixture (page 110-111, [0888]). 
Tamarkin et al. teaches dimethicone 350 with viscosity 350cps ([0391]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Almarsson et al.  is that Almarsson et al.  do not expressly teach claimed composition in one embodiment.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1, 4 and 17-18, Almarsson et al.   teaches a liquid ophthalmic composition comprising silicone oil, block copolymers with a hydrophobic portion consisting of polylactide and a hydrophilic portion consisting of dextran; anti-inflammatory polypeptide (drug). “tamponade” is intended use that Is not limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Almarsson et al. teaches dimethicone 350 and dimethicone medical fluid 360 as well as their mixture.
Regarding claim 3, dimethicone 350 has viscosity 350cps (cst) as evidence by Tamarkin et al.
Regarding claims 11-14, the number of monomers, ratio of hydrophobic to hydrophilic, MW of copolymer and additive percentage in oil are all adjustable parameter, one of ordinary skill in the art would have been motivated to optimize these ratio for desirable results to have claimed range and produce instant claimed invention with reasonable expectation of success, especially in the presence of showing criticality of claimed range. MPEP 2144.05.
Regarding claim 19, Almarsson et al. teaches 0.1% to 10% of active ingredient (polypeptide), which is about 10ug to 100ug/ml when the density of liquid composition is about 1 mg/ml.
Regarding claim 23, this is product by process. please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ hydrated (vitrified matrix) collagen gel differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Declaration and Argument:
The declaration and arguments are moot in view of new ground of 103 rejections.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613